Case 1:20-cv-00390-RJJ-RSK ECF No. 1-1, PagelD.35 Filed 05/05/20 Page 1 of8

Exhibit A
382020 Case 1:20-cv-00390-RJJ-RSK ECF peep SpeySisp NGETIE SB “ted 05/05/20 Page 2 of 8

Subject: Please DocuSign: MATTHEWS\J.docx
Date: 3/5/2020 1:43:07 PM Eastern Standard Time

From: dse_na2@docusign.net
Reply To: DOCS@PREMIERHOLDINGSUSA.COM

1

SOLA ARS Co La TEREST eee cen, wy pepe ee EM Weep warpe e hoe hate
PREMIER HC OUNGS seni vou 8 docurmeni lo four Goa Sine.

REVIEW DOCUMENT

PREMIER HOLDINGS
DOCS@PREMIERHOLDINGSUSA.COM

 

Jason Matthews,
Please DocuSign MATTHEWSJ.docx

Thank You, PREMIER HOLDINGS

Do Not Share This Email
This email contains a secure link to DacuSign. Please do not share this email, link, or access code with
others.

Alternate Signing Method
Visit DocuSign.com. click ‘Access Documents’, and enter the security code:
FD4BE04FA4EF442582175C 78BA5C67832

About DocuSign

Sign documents electronically in just minutes. It's safe, secure, and legally binding. Whether you're in
an office, at home, on-the-go -- or even across the globe -- DocuSicn provides a professional trusted
solution for Digital Transaction Management™.

Questions about the Document?
If you need to modify the document or have questions about the details in the document, please reach

  
 

1/2
3isi2020 Case 1:20-cv-00390-RJJ-RSK ECF Ree (HS 9BNGEIE S7 “Filed 05/05/20 Page 3 of 8
out to the sender by emailing them directly.

If you are having trouble signing the document, please visit the Help with Signing page on our Support
Center.

 

Download the DocuSign App

 

This message was seni to you by PREMIER HOLDINGS who is using the DocuSign Electronic Signature Service. If you would rather
not receive email from this sender you may contact the sender with your request.

2/2

 
bacStn Eee RSPR ORB SCS TREE

ECF No. 1-1, PagelD.38 Filed 05/05/20 Page 4 of 8

Premier

14902 PRESTON RD STE 404-735
DALLAS, TX 75254
877-348-0991

 

March 5, 2020
Jason R Matthews

CSS S

Coopersville MI 749404
Re: CJA
Orig Cred: CONTINENTAL FINANCE
Account: 5206054260258072 (1241869) 400
SS# xxx-xx-Qp

Balance: $527.37
Dear Jason R Matthews:

Our client, CJA has given Premier the opportunity to accept a payment plan on the above referenced account.
Our office must be notified (3) business days prior to payment date if for anv reason you make the decision to
revoke your authorization.
Premier is hereby authorized to electronically debit the account listed on the date(s) specified below:
Terms:

e $100.00 due 03/06/2020 and $427.37 due 03/10/2020

e There is a 4% fee for all credit card transactions.
e Amount to be processed: $104.00 and $444.08

 

CARD TYPE: Visa
CCNUMBER:
Exp and CVS#: GD

NAME ON ACCOUNT: Jason Matthews

 

 

 

 

 

 

Your signature below is also giving Premier permission to correspond with you via email

Sincerely,

Robert Holiday

Manager

SIGNATURE: DATE:

I authorize Premier to charge the checking account indicated in this authorization form according to the terms outlined above. This
payment authorization is for the payment arrangement described above, for the amount indicated only. I certify that I am an authorized
user of this checking account and that I will not dispute the payment with my bank; so long as the transaction corresponds to the terms
indicated on this form.

 

This is an attempt to collect a debt. Any information obtained will be used for that purpose.
Case 1:20-cv-00390-RJJ-RSK ECF No. 1-1,

Certificate. Of Completion

PagelD.39

Envelope Id: 3CFB5310292D418093919C79F5382304

Subject: Please DocuSign: MATTHEWSJ.docx
Source Envelope:

Document Pages: 1

Certificate Pages: 4

AutoNav: Enabled

Envelopeld Stamping: Enabled

Signatures: 0
Initials: 0

Time Zone: (UTC-06:00) Central Time (US & Canada)

Record Tracking

Status: Original
3/5/2020 12:42:04 PM

Signer Events
Jason Matthews

Security Level: Email, Account Authentication
(None)

Electronic Record and Signature Disclosure:
Accepted: 3/5/2020 12:50:59 PM
ID: e2ff66ea-9519-436d-bb82-4b3b13849c2b

In Person Signer Events
Editor Delivery Events:
Agent Delivery Events
intermediary Delivery Events
Certified Delivery Events
Carbon Copy Events
Witness Events

Notary Events

Envelope Summary Events

Envelope Sent
Certified Delivered

Payment Events

Holder: PREMIER HOLDINGS
DOCS@PREMIERHOLDINGSUSA.COM

Signature

Signature
Status
Status
Status
Status
Status |
Signature
Signature

Status

Hashed/Encrypted
Security Checked

Status

Electronic.Record and Signature Disclosure

\
Filed 05/05/20, Page 5 of 8

DocuSige,

oO
MscbcurRto

Status: Delivered

Envelope Originator:

PREMIER HOLDINGS

1732 HARTFORD DR

Carrallton, TX 75007
DOCS@PREMIERHOLDINGSUSA.COM
IP Address: 12.231.182.226

Location: DocuSign

Timestamp

Sent: 3/5/2020 12:43:05 PM
Viewed: 3/5/2020 12:50:59 PM

Timestamp
Timestamp
Timestamp
Timestamp
Timestamp
Timestamp
Timestamp
Timestamp

Timestamps

3/5/2020 12:43:05 PM
3/5/2020 12:51:00 PM

Timestamps
Electronic Record.and Signature Disclosure created on) //12/2U'16 147 -5U AM

Parties agreed BSS, Matheney 00390-RJJ-RSK ECF No. 1-1, PagelD.40 Filed 05/05/20 Page 6 of 8

ELECTRONIC RECORD AND SIGNATURE DISCLOSURE

From time to time, Zenco Collections (we, us or Company) may be required by law to provide to
you certain written notices or disclosures. Described below are the terms and conditions for
providing to you such notices and disclosures electronically through the DocuSign, Inc.
(DocuSign) electronic signing system. Please read the information below carefully and
thoroughly, and if you can access this information electronically to your satisfaction and agree to
these terms and conditions, please confirm your agreement by clicking the ‘I agree’ button at the
bottom of this document.

Getting paper copies

At any time, you may request from us a paper copy of any record provided or made available
electronically to you by us. You will have the ability to download and print documents we send
to you through the DocuSign system during and immediately after signing session and, if you
elect to create a DocuSign signer account, you may access them for a limited period of time
(usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
send you paper copies of any such documents from our office to you, you will be charged a
$0.00 per-page fee. You may request delivery of such paper copies from us by following the
procedure described below.

Withdrawing your consent

If you decide to receive notices and disclosures from us electronically, you may at any time
change your mind and tell us that thereafter you want to receive required notices and disclosures
only in paper format. How you must inform us of your decision to receive future notices and
disclosure in paper format and withdraw your consent to receive notices and disclosures
electronically is described below.

Consequences of changing your mind

If you elect to receive required notices and disclosures only in paper format, it will slow the
speed at which we can complete certain steps in transactions with you and delivering services to
you because we will need first to send the required notices or disclosures to you in paper format,
and then wait until we receive back from you your acknowledgment of your receipt of such

paper notices or disclosures. To indicate to us that you are changing your mind, you must
withdraw your consent using the DocuSign ‘Withdraw Consent’ form on the signing page of a
DocuSign envelope instead of signing it. This will indicate to us that you have withdrawn your
consent to receive required notices and disclosures electronically from us and you will no longer
be able to use the DocuSign system to receive required notices and consents electronically from
us or to sign electronically documents from us.

All notices and disclosures will be sent to you electronically

Unless you tell us otherwise in accordance with the procedures described herein, we will provide
electronically to you through the DocuSign system all required notices, disclosures,
authorizations, acknowledgements, and other documents that are required to be provided or

made available to you during the course of our relationship with you. To reduce the chance of
you inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
notices and disclosures to you by the same method and to the same address that you have given
us. Thus, you can receive all the disclosures and notices electronically or in paper format through
the paper mail delivery system. If you do not agree with this process, please let us know as
described below. Please also see the paragraph immediately above that describes the
consequences of your electing not to receive delivery of the notices and disclosures

 
Case 1:20-cv-00390-RJJ-RSK ECF No. 1-1, PagelD.41 Filed 05/05/20 Page 7 of 8

electronically from us.

How to contact Zenco Collections:

You may contact us to let us know of your changes as to how we may contact you electronically,
to request paper copies of certain information from us, and to withdraw your prior consent to
receive notices and disclosures electronically as follows:

To contact us by email send messages to: mvela@ zencocollects.com

To advise Zenco Collections of your new e-mail address
To let us know of a change in your e-mail address where we should send notices and disclosures
electronically to you, you must send an email message to us at mvela@zencocollects.com and in
the body of such request you must state: your previous e-mail address, your new e-mail address.
We do not require any other information from you to change your email address..
In addition, you must notify DocuSign, Inc. to arrange for your new email address to be reflected
in your DocuSign account by following the process for changing e-mail in the DocuSign system.
To request paper copies from Zenco Collections
To request delivery from us of paper copies of the notices and disclosures previously provided
by us to you electronically, you must send us an e-mail to mvela@zencocollects.com and in the
body of such request you must state your e-mail address, full name, US Postal address, and
telephone number. We will bill you for any fees at that time, if any.
To withdraw your consent with Zenco Collections
To inform us that you no longer want to receive future notices and disclosures in electronic
format you may:
j. decline to sign a document from within your DocuSign session, and on the subsequent
page, select the check-box indicating you wish to withdraw your consent, or you may,
ij. send us an e-mail to mvela@zencocollects.com and in the body of such request you
must state your e-mail, full name, US Postal Address, and telephone number. We do not
need any other information from you to withdraw consent.. The consequences of your

¢

withdrawing consent for online documents will be that transactions may take a longer time
to process..

Required hardware and software

 

 

Operating Systems: Windows® 2000, Windows® XP, Windows
Vista®; Mac OS® X
Browsers: Final release versions of Internet Explorer® 6.0

or above (Windows only); Mozilla Firefox 2.0
or above (Windows and Mac); Safari™ 3.0 or

 

 

 

above (Mac only)
PDF Reader: Acrobat® or similar software may be required
to view and print PDF files
Screen Resolution: 800 x 600 minimum
Enabled Security Settings: Allow per session cookies

 

 

 

 

** These minimum requirements are subject to change. If these requirements change, you will be
asked to re-accept the disclosure. Pre-release (€.g. beta) versions of operating systems and
browsers are not supported.

Acknowledging your access and consent to receive materials electronically
Case 1:20-cv-00390-RJJ-RSK ECF No. 1-1, PagelD.42 Filed 05/05/20 Page 8 of 8

To confirm to us that you can access this information electronically, which will be similar to
other electronic notices and disclosures that we will provide to you, please verify that you were
able to read this electronic disclosure and that you also were able to print on paper or
electronically save this page for your future reference and access or that you were able to e-mail
this disclosure and consent to an address where you will be able to print on paper or save it for
your future reference and access. Further, if you consent to receiving notices and disclosures
exclusively in electronic format on the terms and conditions described above, please let us know
by clicking the ‘I agree’ button below.

By checking the ‘I agree’ box, I confirm that:

° [can access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
ELECTRONIC RECORD AND SIGNATURE DISCLOSURES document; and

* Ican print on paper the disclosure or save or send the disclosure to a place where I can
print it, for future reference and access, and

* Until or unless I notify Zenco Collections as described above, I consent to receive from
exclusively through electronic means all notices, disclosures, authorizations,
acknowledgements, and other documents that are required to be provided or made
available to me by Zenco Collections during the course of my relationship with you.
